Citation Nr: 1805935	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected dislocating left shoulder, post-operative Magnuson repair with degenerative arthritis (left shoulder disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in July 2014 before a Veterans Law Judge that is no longer employed by the Board.  See 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  The Veteran was notified that he had a right to a new hearing and responded in April 2016 that he did not wish to appear at another hearing.

This claim was denied in a January 2017 Board decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which granted a joint motion of the parties in October 2017, and remanded the claim to the Board for action consistent with the joint motion.  

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder was remanded in January 2017 for additional development and the Agency of Original Jurisdiction (AOJ) is currently in the process of addressing the appeal.  As such, no action will be taken by the Board at this time, and the appeal issue presently before the RO will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims service connection is warranted for a cervical spine disability that is caused or aggravated by his service-connected left shoulder disability.  In the alternative, the Veteran contends that a cervical spine disability had onset in service due to a bulldozer accident that also caused the left shoulder injury.  The Veteran's service records indicate the Veteran fractured the left clavicle in December 1972, prior to entrance into active service, and that he underwent a surgical procedure for recurrent dislocation of the left shoulder in February 1976 with subsequent physical therapy and a physical profile.  A separation examination noted a left shoulder scar with full range of motion.

In the October 2017 joint motion, the parties determined that the August 2010 VA examination, which was the basis of the denial of the Veteran's claim, did not adequately address all theories of entitlement.  Specifically, the parties agreed that the August 2010 medical opinion did not address the Veteran's contentions that his cervical spine disability was caused or aggravated by the left shoulder disability or his statements regarding onset of neck pain following the in-service injury due to the bulldozer accident.  As such, further development is required to obtain an additional VA examination and medical opinion.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since January 2017.

2.	After completing any records development, the claims file should be sent to an appropriate examiner to determine whether the Veteran's cervical spine disability is related to active service or a service-connected left shoulder disability.

Following review of the claims file and examination of the Veteran, the examiner is directed to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any cervical spine diagnosis present during the appeal period (since approximately 2006) had its onset in or is otherwise etiologically related to active service, to include a bulldozer accident.

For any cervical spine diagnosis that is found to be unrelated to active service, the examiner is also asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was: 

a) caused by the Veteran's service-connected left shoulder disability; or,

b) worsened beyond the normal progression as a result of the Veteran's service-connected left shoulder disability.

In answering the above, the examiner is directed to specifically address a December 2004 VA medical record noting a history of neck pain for 20 years and the Veteran's lay statements regarding onset of neck pain since a bulldozer accident in 1975.  

The rationale for all opinions expressed must be provided.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




